Citation Nr: 0912242	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2005 
rating decision of the VA Regional Office (RO) in Wichita, 
Kansas that denied an evaluation in excess of 10 percent for 
PTSD.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability rating and 
warrant a higher evaluation.  In correspondence dated in 
March 2006 he avers that he has so much difficulty with PTSD 
symptoms that he sometimes does not want to get out of bed. 

Review of the record discloses that the Veteran last had a VA 
examination for compensation and pension purposes in March 
2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board is 
of the opinion that a current VA examination should be 
scheduled.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the Veteran receives 
regular VA outpatient treatment for conditions that include 
service-connected psychiatric disability.  The Board notes 
that the most recent records date through June 2006.  As VA 
has potential notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from July 2006 to the 
present should be requested and associated with the folder.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required by 
the Veterans Claims Assistance Act 
of 2000 (VCAA) are completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures 
consistent with the Court's 
holdings and the relevant criteria 
in Vazquez- Flores v. Peake, 22 
Vet.App. 37 (2008) and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002) are fully met and complied 
with as to all aspects of the 
appeal.

2.  VA outpatient records dating 
from July 2006 through the present 
should be retrieved and associated 
with the claims folder.

3.  The Veteran should be afforded 
a comprehensive VA psychiatric 
examination to determine the 
current extent of service-
connected PTSD.  The claims folder 
and a copy of this remand should 
be made available to the examiner 
for review prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder is thoroughly reviewed.  
All necessary tests and studies, 
including appropriate 
psychological studies, if 
indicated, should be conducted in 
order to identify the degree of 
social and occupational impairment 
attributable to PTSD.  All 
clinical findings should be 
delineated in detail, and 
correlated to specific diagnoses 
and should be reported in a 
narrative format.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner is asked 
to address the specific criteria 
for mental disorders under 38 
C.F.R. §§ 4.125 through 4.130 
(2008) (provided by the RO) and 
identify those criteria met by the 
Veteran, to include whether the 
appellant has deficiencies in each 
of the following areas: work, 
school, family relations, 
judgment, thinking, and mood due 
to PTSD.

4.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

